Exhibit 10.84


FEDERATED INVESTORS, INC.
Stock Incentive Plan
BONUS RESTRICTED STOCK PROGRAM AWARD AGREEMENT
THIS AGREEMENT, made this ___ day of March, 2018 by and between Federated
Investors, Inc. (including its successors and assigns, the "Company"), a
Pennsylvania corporation having its principal place of business in Pittsburgh,
Pennsylvania,
A
N
D
_____________________, an employee of the Company (the "Participant").
Capitalized terms used in this Agreement shall, unless specifically defined
herein, have the respective meanings given to such terms in the Federated
Investors, Inc. Stock Incentive Plan, as amended (the "Stock Incentive Plan").
WITNESSETH THAT:
WHEREAS, in order to provide incentives to its employees, the Company has
adopted the Stock Incentive Plan under which, among other things, Awards of
shares of Class B Common Stock of the Company, no par value (the "Class B Common
Stock"), can be made to salaried employees; and
WHEREAS, the Board Committee has established a Bonus Restricted Stock Program to
pay or allow a Participant to elect to receive part of a discretionary cash
bonus in restricted shares of Class B Common Stock; and
WHEREAS, as a result of Participant’s performance during 2017, the Participant
qualifies for receipt of an award under the Bonus Restricted Stock Program
(“Bonus Shares Award”); and
WHEREAS, subject to the terms and conditions hereafter set forth, by action of
the Board Committee, the Company hereby grants this Bonus Shares Award of Class
B Common Stock to Participant.
NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and intending to be legally bound, the parties hereto agree as
follows:


-1-

--------------------------------------------------------------------------------





ARTICLE I
Definitions
As used herein:
1.1    "Cause" shall mean if Participant engages in conduct that constitutes a
breach of Participant’s duties to Federated as set forth in any code of conduct
adopted by Federated or violates the standards of conduct which Federated
expects of its employees, including, but not limited to: dishonesty, disloyalty,
willful misconduct, gross negligence or conduct which may result in damage to
the professional reputation or capabilities of Federated.
1.2    "Federated" shall mean Federated Investors, Inc. or any corporate parent,
affiliate, or direct or indirect subsidiary thereof, or any successor to
Federated, for which Participant performs services, regardless of whether this
Agreement has been expressly assigned to such corporate parent, affiliate, or
direct or indirect subsidiary, or successor.
1.3    "Unvested Shares" shall mean all Shares other than Vested Shares.
1.4    "Vested Shares" means Shares that have vested in accordance with
Section 3.1, Section 3.2 or Section 3.3 below.
ARTICLE II
Grant of Restricted Stock
2.1    Subject to the conditions set forth in Section 2.2 hereof and the other
terms and conditions of this Agreement, the Company hereby grants to Participant
a Bonus Shares Award of ________________ (__________) shares (the "Shares") of
Class B Common Stock. Of the Shares, ____________ (_______) shares of Class B
Common Stock (the "Premium Shares") are subject to forfeiture to the Company for
no consideration as set forth in Section 3.3 below. Additionally, all Unvested
Shares are subject to forfeiture to the Company for no consideration as set
forth in Section 3.4 below. At the discretion of the Company, certificates for
the Shares may not be issued. In lieu of certificates, the Company will
establish a book entry account for the Shares in the Participant’s name with the
Company's transfer agent and registrar for the Class B Common Stock.
2.2    Notwithstanding Section 2.1 or any other provision of this Agreement to
the contrary, this Agreement shall become effective only if Participant executes
and delivers to the Company two signed copies of this Agreement by ________,
2018, time being of the essence.
ARTICLE III
Terms of the Bonus Shares Award; Vesting; Repurchase
3.1    During the continuation of Participant's employment by Federated, the
Shares, including the Premium Shares, shall vest in accordance with the schedule
of vesting as follows:




-2-

--------------------------------------------------------------------------------







Date
Portion of Shares Vested
Cumulative Percentage
________________, 2019
1/3
33.33%
________________, 2020


1/3
66.67%
________________, 2021


1/3
100%

[Note: the vesting dates will be approximately 12, 24 and 36 months,
respectively, from the Award Date.]
3.2    In the event of the Disability or death of Participant, any Shares that
are not then Vested Shares prior to such Disability or death, including Premium
Shares, shall become Vested Shares upon such Disability or death. In the event
of Retirement, any Shares that are not then Vested Shares prior to such
Retirement, except for Premium Shares, shall become Vested Shares upon such
Retirement; in order to vest in Premium Shares upon Retirement, Participant must
have provided the Company with at least six (6) months’ advance notice of
Participant’s intent to retire. Failure to provide such advance notice shall
result in any Premium Shares that are not Vested Shares being forfeited and
transferred to the Company, for no consideration, upon Retirement.
For purposes of this Agreement, "Retirement" shall mean retirement by
Participant at or after attaining age 65 years, or such other age as the Board
Committee may specify from time to time, and "Disability" shall be deemed to
have occurred as of the first day following Participant's termination of
employment by Federated as a result of a mental or physical condition that
prevents Participant from engaging in the principal duties of Participant's
employment with Federated as determined in accordance with the Rules and
Regulations Establishing Formal Review Procedures under the Stock Incentive
Plan.
3.3    In the event that Participant's employment with Federated is
involuntarily terminated by Federated without Cause, any portion of the Shares,
other than the Premium Shares, which are Unvested Shares prior to such
termination shall become Vested Shares upon such termination. The Participant
shall forfeit and transfer to the Company any Premium Shares which are Unvested
Shares prior to such termination for no consideration.
3.4    In the event that Participant's employment with Federated is terminated
prior to all shares becoming Vested Shares for any reason other than as set
forth in Section 3.2 or Section 3.3 hereof, including termination of
Participant's employment due to Participant's voluntary resignation or
termination of Participant for Cause, Participant shall forfeit and transfer to
the Company, for no consideration, all Shares, including Premium Shares, which
are not then Vested Shares as of such date of termination.
ARTICLE IV
Withholding Taxes; Section 83(b) Election
4.1    The Company shall have the authority to withhold, or to require a
Participant to remit to the Company in accordance with applicable Company
practices and policies, prior to issuance or delivery of any Vested Shares or
the removal of any stop order or


-3-

--------------------------------------------------------------------------------





transfer restrictions on the Shares or any restrictive legends on the stock
certificates representing the Shares hereunder, an amount in cash sufficient to
satisfy the minimum federal, state and local tax withholding requirements
associated with this Bonus Shares Award. Additionally, the Company, in its sole
discretion, shall have the right to withhold from the Participant Shares with a
Fair Market Value (as defined in the Stock Incentive Plan) equal to the minimum
federal, state and local tax withholding requirements associated with this Bonus
Shares Award. For this purpose, Fair Market Value shall be determined as of the
day that the withholding obligation arises.
4.2    The Participant acknowledges that (a) the Participant has been informed
of the availability of making an election in accordance with Section 83(b) of
the Code; (b) that such election must be filed with the Internal Revenue Service
within thirty (30) days of the date of grant of this Bonus Shares Award; and
(c) that the Participant is solely responsible for making such election.
Participants who do not make the election under Section 83(b) acknowledge that
dividends on the Unvested Shares will be treated as compensation and subject to
tax withholding in accordance with the Company's practices and policies.
ARTICLE V
Restrictions on Transfer
5.1    Participant hereby acknowledges that none of the Shares may be sold,
exchanged, assigned, transferred, pledged, hypothecated, gifted or otherwise
disposed of (collectively, "disposed of") until such time as the Shares have
become Vested Shares and payment of any withholding tax with respect to such
Vested Shares has been made. Participant further acknowledges that there may be
a period of administrative delay between the date on which the Shares become
Vested Shares and the date on which such Vested Shares may be disposed of by the
Participant.
Unvested Shares may be transferred to a "family member" as defined in and
pursuant to the terms and conditions set forth in Section A.1.a.5 of the General
Instructions to Form S-8 promulgated under the Securities Act of 1933, as
amended, as such provision may be amended from time to time, on such terms and
conditions as may be determined by the Human Resources Department.
5.2    Participant shall not dispose of the Shares acquired, or any portion
thereof, at any time, unless the disposition complies with the Securities Act of
1933, as amended, and the regulations of the Securities and Exchange Commission
thereunder, any other applicable securities law, and the terms of this Agreement
and the Stock Incentive Plan. Participant further agrees that the Company may
direct its transfer agent to refuse to register the transfer of any Shares
underlying this Bonus Shares Award which, in the opinion of the Company's
counsel, constitutes a violation of any applicable securities laws then in
effect or the terms of this Agreement.
5.3    Any certificate representing Unvested Shares shall, unless the Board
Committee determines otherwise, bear a legend substantially as follows: "The
sale or other transfer of the shares of stock represented by this certificate is
subject to certain restrictions set forth in the Federated Investors, Inc. Stock
Incentive Plan, administrative rules adopted pursuant to such Plan and a Bonus
Restricted Stock Program Award Agreement between the registered


-4-

--------------------------------------------------------------------------------





owner and Federated Investors, Inc. A copy of the Plan, such rules and such
agreement may be obtained from the Secretary of Federated Investors, Inc."
The Participant further acknowledges and understands that the certificate(s)
representing the Shares issued hereunder may bear such additional legend(s) as
the Company deems appropriate in order to assure compliance with applicable
securities laws.
Any book entry account for the Unvested Shares will be restricted and subject to
stop orders.
5.4    If certificates representing Unvested Shares are issued, they shall be
retained in the Company’s custody. Within a reasonable time after the Unvested
Shares become Vested Shares, all restrictions or stop orders applicable to such
Vested Shares shall be removed and, in the event that certificates have been
issued, legends shall be removed.
ARTICLE VI
Miscellaneous
6.1    In the event of any change or changes in the outstanding Class B Common
Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, splitup, combination or exchange of
shares, or any similar change affecting the Class B Common Stock, any of which
takes effect after the grant of this Bonus Shares Award, then in any such event
the number and kind of shares subject to this Bonus Shares Award, and any other
similar provisions, shall be equitably adjusted consistent with such change in
such manner as the Board Committee, in its discretion, may deem appropriate to
prevent dilution or enlargement or diminishment of the rights granted to
Participant hereunder. Any adjustment so made shall be final and binding upon
Participant and all other interested parties.
6.2    Whenever the word "Participant" is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person(s) to whom this
Bonus Shares Award may be transferred by will or by the laws of descent and
distribution, the word "Participant" shall be deemed to include such person(s).
6.3    The Participant shall be entitled to vote the Shares, whether Vested
Shares or Unvested Shares, on all matters presented to the holders of Class B
Common Stock of the Company. The Shares, whether Vested Shares or Unvested
Shares, shall be deemed to be issued and outstanding for all purposes,
including, without limitation, the payment of dividends and distributions and
any determination of any stockholder's or stockholders' percentage equity
interest in the Company, until such time as any such Shares are forfeited
pursuant to the terms of this Agreement.
6.4    Nothing in this Agreement or the Stock Incentive Plan shall confer upon
Participant any right to continue in the employ of the Company or shall affect
the right of the Company to terminate the employment of Participant with or
without Cause. For the avoidance of doubt, nothing in this Agreement prevents
reporting (or receiving financial awards from the government resulting from
reporting) possible violations of federal law or regulation to any governmental
agency or entity, or making other disclosures, protected under the whistleblower
provisions of federal law or regulation, including, without limitation, good
faith disclosure on a


-5-

--------------------------------------------------------------------------------





confidential basis of Confidential Information (as defined in the
Confidentiality Agreement) constituting “Trade Secrets” as defined in 18 U.S.C.
§ 1839, and so long as such disclosures are consistent with 18 U.S.C. § 1833.
6.5    This Bonus Shares Award received by Participant pursuant to this
Agreement shall not be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company unless otherwise provided in such plan.
6.6    Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by it in a notice mailed
or delivered to the other party as herein provided; provided, however, that
unless and until some other address be so designated, all notices or
communications by Participant to the Company shall be mailed or delivered to the
Secretary of the Company at its office at Federated Investors Tower, 1001
Liberty Avenue, Pittsburgh, Pennsylvania 15222, and all notices or
communications by the Company to Participant may be given to Participant
personally or may be mailed to the Participant.
6.7    This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Pennsylvania.
6.8    The Bonus Shares Award shall be subject to the terms and conditions set
forth in the Stock Incentive Plan, and in the event of any conflict between the
provisions of this Agreement and those of the Stock Incentive Plan, the Stock
Incentive Plan provisions shall govern.
6.9    This Agreement will be binding upon and inure to the benefit of
Participant's heirs and representatives and the assigns and successors of the
Company and may be assigned by the Company to any third party, but neither this
Agreement nor any rights hereunder will be assignable or otherwise subject to
hypothecation by Participant except as may otherwise be expressly permitted in
this Agreement.
6.10    Except as stated hereafter, this Agreement represents the entire
agreement of the parties with respect to the subject matter hereof. To the
extent Participant has entered into an agreement with Federated that contains
provisions pertaining to non-competition or non-solicitation of clients,
non-solicitation or non-hiring of employees and/or non-disclosure or non-use of
confidential information, the terms of this Agreement shall not supersede, but
shall be in addition to, any other such agreement. This Agreement may be amended
or terminated at any time by written agreement of the parties hereto.
6.11    Whenever possible, each provision in this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement will be held to be prohibited by or invalid under
applicable law, then (a) such provisions will be deemed amended to accomplish
the objectives of the provisions as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement will remain in
full force and effect. If any benefit provided under this Agreement is subject
to the provisions of Section 409A of the Code and the regulations promulgated
thereunder ("Section 409A"), the provisions of the Agreement shall be
administered, interpreted and construed in a


-6-

--------------------------------------------------------------------------------





manner necessary to comply with Section 409A (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed.)
6.12    Any dispute or litigation arising out of or relating to this Agreement
will be resolved in the courts of Allegheny County or the Western District of
Pennsylvania and Participant hereby consents to jurisdiction in the Commonwealth
of Pennsylvania.
6.13    No rule of strict construction will be implied against the Company or
any other person in the interpretation of any of the terms of this Agreement or
any rule or procedure established by the Board Committee.
6.14    Participant agrees, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.
6.15    The Participant hereby grants to the Company an irrevocable power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Participant, to act in the Participant's name, place and
stead, in connection with any and all transfers of Shares, whether Vested Shares
or Unvested Shares, to the Company pursuant to this Agreement, including
pursuant to Section 3.3 and Section 3.4 hereof.
6.16    This Bonus Shares Award is intended to be excepted from coverage under
Section 409A and shall be interpreted and construed accordingly. 
Notwithstanding any provision in this Agreement to the contrary, the Company
may, in its sole discretion and without the Participant's consent, modify or
amend the terms of this Agreement, impose conditions on the timing and
effectiveness of the issuance of the Shares, or take any other action it deems
necessary or advisable to cause this Bonus Shares Award to be excepted from
Section 409A (or to comply therewith to the extent that Company determines it is
not excepted).  Notwithstanding the foregoing, Participant recognizes and
acknowledges that Section 409A may impose upon the Participant certain taxes or
interest charges for which the Participant is and shall remain solely
responsible.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
FEDERATED INVESTORS, INC.






By:    
Chief Financial Officer
 
PARTICIPANT
    


Name: _____________________________    


-7-

--------------------------------------------------------------------------------





(Printed)


-8-